Oliver, Chief Judge:
This appeal for reappraisement relates to certain plywood exported from Finland in the year 1956, and entered at the port of Baltimore, Md.
In a written stipulation of submission, the parties have limited the case to the items of merchandise that were “advanced in value and appraised on the basis of home market value.” The agreed facts, upon which the case is before me, establish that the proper basis for ap-praisement of the said merchandise is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such statutory value therefor is the appraised unit values, less 4 per centum, packed, and I so hold.
The appeal for reappraisement, having been abandoned as to the items of merchandise which were appraised “on the basis of the entered invoice unit values” is dismissed as to that merchandise.
Judgment will be rendered accordingly.